   Case: 1:19-mj-03191-TMP Doc #: 10 Filed: 09/16/19 1 of 3. PageID #: 41




                        IN THE UNITED STATES DISTRICT COI.'RT
                             NORTHERN DISTNCT OF OHIO
                                  EASTERN DTVISION


  IJNTTED STATES OF AMERICA,                           )    Case   No. l: l9-mj-03191
                                                       )
          Plaintiff,                                   )    MAGISTRATE ruDGE
                                                       )    THOMAS M. PARKER
                                                       )
                                                       )    w        OF SPEEDY                      ACT
 DRORSVORAI,                                           )    OF'1974 AND ORDER
                                                       )
          Defendant.                                   )
                                                       )

         The below signaturcs reflect th€ Parties' representations that the parties have requested a

continuance of defendant's time to indict beyond the 30 day limit set forth in the Speedy Trial

Act   of 1974, l8 U.S.C.   $ 3 161 (hereinafter "The   Act"). The Defendant further represents that

he/she has discussed hiVher rights under the Act and specifically state that hiVher interests       will

be best served by the granting   ofa continuance.

        The attorney for the Defendant hereby represents that he/she has discussed the

Defendant's rights under the Act with him/her, is satisfied that the Defendant understands said

rights, and concurs with the decision ofthe Defendant that a continuance will be in the

Defendant's best interest.

        For reasons orally set forth, and as indicated below, this Court finds that the ends   of
justice which would be served by the granting ofa continuance outweigh the best interests ofthe

public and the defendant in being charged. 18 U.S.C. g 3l6l(b) and 3l6l(h). Specifically, the

Court hereby finds that:
   Case: 1:19-mj-03191-TMP Doc #: 10 Filed: 09/16/19 2 of 3. PageID #: 42




              □ the failure to grant a continuance in the proceeding would be likely to make a
             continuation of the proceeding impossible, or would result in a miscarriage of
             justice.
              Dthe case is so unusual or so complex due to:
                       □   the nwnber of defendants
                       □   the nature of the prosecution
                       Dthe existence of novel questions of fact or law
                       Dthat it would be unreasonable to expect adequate preparation for pretrial
                       proceedings or for the trial itself within the time limits established by 18
                       u.s.c. § 3161.
             18:lthe Defendant's arrests preceded his/her indictment, and
                       □   the arrest occurred at a time such that it is unreasonable to expect return
                       and filing of the indictment within the period specified in 18 U.S.C. §
                       316l(b)
                       18:lthe facts upon which the grand jury must base its determination are
                       unusual or complex
                Dthe failure to grant a continuance would
                       □   deny the defendant reasonable time to obtain counsel
                       □   unreasonably deny the Defendant or the Government continuity of
                       counsel
                       □   deny counsel for the Defendant or the Attorney for the government the
                       reasonable time necessary for effective preparation, taking into account
                       the exercise of due diligence.

       Therefore, this Court hereby grants Defendant's Request for Continuance. In the interests

ofjustice, and at the specific request of the Defendant, the 30 day limit within which the

Defendant shall be indicted, as set forth in the Speedy Trial Act of 1974, has been extended until

October 21, 2019.


       IT IS SO ORDERED.


Dated: September 16, 2019
                                                      Thomas M. Parker
                                                      United States Magistrate Judge



                                                 2
Case: 1:19-mj-03191-TMP Doc #: 10 Filed: 09/16/19 3 of 3. PageID #: 43




                                  DRA   s ,loe n I



              Defendant




  Attomcy for thc Unitcd Statcs




                                            3
